


Exhibit 10.1




AGREEMENT TO REDEEM SHARES OF SERIES A PREFERRRED STOCK




THIS AGREEMENT TO REDEEM SHARES OF SERIES A PREFERRED STOCK (the “Agreement”),
dated as of May 4, 2011, is by and between TRANSAX INTERNATIONAL LIMITED, a
Colorado corporation (the “Company”), and YA GLOBAL INVESTMENTS, L.P. (f/k/a
Cornell Capital Partners, LP), a Cayman Islands exempt limited partnership
(“Investor”).




Recitals:




WHEREAS, the Company and the Investor entered into an Investment Agreement dated
as of January 13, 2006 (the “Investment Agreement”) pursuant to which the
Company issued and sold to the Investor, and the Investor purchased and received
from the Company, 16,000 shares of Series A Convertible Preferred Stock (the
“Preferred Stock”).  The Preferred Stock was issued in accordance with, and
convertible pursuant to the terms of, that certain Certificate of Designation
dated January 15, 2006, as amended pursuant to that certain Amendment No. 1 to
Certificate of Designation Series A Convertible Preferred Stock of Transax
International, Ltd., effective as of January 7, 2009 (as amended, the
“Certificate of Designation,” and collectively with the Investment Agreement and
each of the documents, instruments and agreements entered into in connection
therewith and/or related thereto, the “Transaction Documents”);




WHEREAS, pursuant to that certain Quota Purchase and Sale Agreement and Other
Covenants dated as of April 1, 2011 by and among Medlink Conectividade Em Saude
Ltda. (“Medlink”), QC Holding I Participacoes S.A. (“QC”), Americo Mendes De
Castro and the Company, the Company sold to QC all of its equity interests in
Medlink; and




WHEREAS, the Company has requested that Investor permit the Company to redeem
the shares of Preferred Stock held by YA Global (the “Preferred Shares”), and YA
Global is willing to permit the Company to redeem the Preferred Shares, but only
on the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of the mutual promises, conditions, covenants
and undertakings contained herein and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto agree as follows:




ARTICLE I

REDEMPTION OF PREFERRED SHARES




1.1       Redemption.  Notwithstanding anything in the Certificate of
Designation to the contrary, including, without limitation, Sections 4.02(b) and
7.01 thereof, and subject to the terms and conditions of this Agreement, the
Company may redeem all Preferred Shares by paying to the Investor the sum of
Seven Hundred Thousand and 00/100 Dollars ($700,000) (the “Redemption Amount”)
in good and collected funds via wire transfer pursuant to the wire transfer
instructions set forth below.




--------------------------------------------------------------------------------




 

Bank Name:

Wachovia Bank

 

 

Downtown Financial Center

 

 

101 Hudson Street, NJ1022

 

 

Jersey City, NJ 07302

 

ABA Routing No.:

031201467

 

Account No.:

2000031475547

 

Contact Name:

Michael Reynolds

 

Bank Tel. No.:

201-226-3040

 

Beneficiary:

YA Global Investments, L.P.




Notwithstanding anything in this Agreement to the contrary, the indemnities set
forth in the Transaction Document which expressly survive the termination of the
Transaction Documents shall survive the payment of the Redemption Amount.




ARTICLE II

REPRESENTATIONS AND WARRANTIES OF INVESTOR




Investor represents and warrants to the Company as follows:




2.1       Existence and Qualification.  Investor is an entity validly existing
and in good standing under the laws of the Cayman Islands.




2.2       Due Authorization, Execution and Enforceability.  This Agreement has
been duly authorized, executed and delivered on behalf of the Investor and all
documents and instruments required hereunder to be executed and delivered by the
Investor have been duly authorized, executed and delivered.  This Agreement and
the documents and instruments to be delivered pursuant hereto constitute valid,
legal and binding obligations of the Investor in accordance with their terms.  




2.3       Power and Authority.  The Investor has all requisite power and
authority to carry on its business as presently conducted, to enter into this
Agreement on the terms contained herein and to perform its obligations under
this Agreement.




2.4       Conflicts.  The execution and delivery of this Agreement by the
Investor does not, and the consummation of the transactions contemplated by this
Agreement shall not, (a) violate or be in conflict with, or require, to the
extent not already obtained, the consent of any person or entity under, any
provision of the Investor’s articles of organization or formation, bylaws,
limited liability company or limited partnership agreement or other governing
documents, (b) conflict with, result in a breach of, constitute a default (or an
event that with the lapse of time or notice, or both would constitute a default)
under any agreement or instrument to which the Investor is a party or is bound,
(c) violate any provision of or require any consent, waiver, authorization or
approval under any contract, agreement, instrument, lien, lease, mortgage,
judgment, decree, judicial or administrative order, award, writ, injunction,
statute, rule or regulation applicable to the Investor or (d) violate any laws
applicable to the Investor.




2.5       Preferred Shares.  As of the date hereof, the Investor owns 14,190
Preferred Shares.




2

--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COMPANY




Company represents and warrants to the Investor as follows:




3.1       Existence and Qualification.  Company is an entity validly existing
and in good standing under the laws of the State of Colorado.




3.2       Due Authorization, Execution and Enforceability.  This Agreement has
been duly authorized, executed and delivered on behalf of the Company and all
documents and instruments required hereunder to be executed and delivered by the
Company have been duly authorized, executed and delivered.  This Agreement and
the documents and instruments to be delivered pursuant hereto constitute valid,
legal and binding obligations of the Company in accordance with their terms.




3.3       Power and Authority.  The Company has all requisite power and
authority to carry on its business as presently conducted, to enter into this
Agreement on the terms contained herein and to perform its obligations under
this Agreement.




3.4       Conflicts.  The execution and delivery of this Agreement by the
Company does not, and the consummation of the transactions contemplated by this
Agreement shall not, (a) violate or be in conflict with, or require, to the
extent not already obtained, the consent of any person or entity under, any
provision of the Company’s articles of organization or formation, bylaws,
limited liability company or limited partnership agreement or other governing
documents, (b) conflict with, result in a breach of, constitute a default (or an
event that with the lapse of time or notice, or both would constitute a default)
under any agreement or instrument to which the Company is a party or is bound,
(c) violate any provision of or require any consent, waiver, authorization or
approval under any contract, agreement, instrument, lien, lease, mortgage,
judgment, decree, judicial or administrative order, award, writ, injunction,
statute, rule or regulation applicable to the Company or (d) violate any laws
applicable to the Company.




3.5.       Impairment of Capital.  As of the date hereof, the capital of the
Company is not impaired.  The Company’s redemption of the Preferred Shares will
not cause impairment of the capital of the Company.




ARTICLE V

CLOSING




4.1       Closing.  Upon the terms and subject to the conditions of this
Agreement, the consummation of the transactions contemplated herein (the
“Closing”) shall take place on the date on which all the conditions precedent to
the Closing set forth in this Section 4.1 shall have been met or waived.  The
date the Closing actually occurs is referred to as the “Closing Date.”  In lieu
of attending the Closing, the parties hereto may consummate the Closing by
exchanging documents via e-mail, facsimile and overnight courier in a mutually
acceptable manner.  The Closing shall be deemed to have occurred as of 12:01
a.m., prevailing Eastern Time, on the Closing Date.




 

(a)

The Company shall pay to the Investor the Redemption Amount in accordance with
Section 1.1 hereof.




3

--------------------------------------------------------------------------------




 

(b)

The Company shall deliver to the Investor a certificate of a duly authorized
representative of the Company (i) certifying the names and signatures of the
representatives of the Company authorized to sign this Agreement and any other
documents to be delivered hereunder and (ii) attaching all requisite resolutions
or actions of the Company’s directors approving the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

 

 

 

(c)

All representations and warranties of the Investor and the Company contained in
this Agreement are true in all material respects at and as of the Closing Date
in accordance with their terms as if such representations were re-made at and as
of the Closing Date.

 

 

 

 

(d)

The Investor and the Company have each performed and satisfied all covenants and
agreements required by this Agreement to be performed and satisfied by the
Investor and the Company prior to the Closing Date in all material respects;




ARTICLE VI

MISCELLANEOUS




6.1       Termination.  This Agreement shall terminate automatically, without
any further action of any party, if the Closing Date does not occur on May 4,
2011 at 5:00 p.m. (New Jersey time).  In the event of the termination of this
Agreement pursuant to this Article VI, except as otherwise expressly set forth
herein, this Agreement shall thereafter become void and there shall be no
further liability on the part of any party hereto or its respective investment
managers, shareholders, members, directors, managers, officers or employees in
respect thereof, other than actual, direct damages to compensate a party for a
breach of this Agreement.  Notwithstanding anything to the contrary contained
herein, if this Agreement terminates, the releases set forth in Sections 6.2 and
6.3 hereof shall be deemed null and void and of no force and effect.




6.2       Company Release.  The Company hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature, whether known or unknown, which any of them has, may
have, or might assert as of the Closing Date against the Investor, its
investment manager and/or their respective parents, affiliates, participants,
officers, directors, partners, employees, agents, attorneys, accountants,
consultants, successors and assigns, directly or indirectly, which occurred,
existed, was taken, permitted or begun on or prior to the Closing Date, arising
out of, based upon, or in any manner connected with (a) any transaction, event,
circumstance, action, failure to act or occurrence of any sort or type, whether
known or unknown, with respect to the Transaction Documents or the obligations
created thereby, (b) any discussions, commitments, negotiations, conversations
or communications with respect to the refinancing, restructuring or collection
of any obligations related to the Transaction Documents or the obligations
created thereby, or (c) any matter related to the foregoing.  The Company
understands that the facts which it believes to be true at the time of making
the release provided for herein may later turn out to be different than it now
believes, and that information which is not known or suspected may later be
discovered.  The Company




4

--------------------------------------------------------------------------------




accepts this possibility and assumes the risk of the facts turning out to be
different and new information being discovered.  The Company further agrees that
the release provided for herein shall in all respects continue to be effective
and not subject to termination or recession because of any difference in such
facts or any new information.




6.3       Investor Release.  The Investor hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature, whether known or unknown, which any of them has, may
have, or might assert as of the Closing Date against the Company and/or its
respective parents, affiliates, participants, officers, directors, partners,
employees, agents, attorneys, accountants, consultants, successors and assigns,
directly or indirectly, which occurred, existed, was taken, permitted or begun
on or prior to the Closing Date, arising out of, based upon, or in any manner
connected with (a) any transaction, event, circumstance, action, failure to act
or occurrence of any sort or type, whether known or unknown, with respect to the
Transaction Documents or the obligations created thereby, (b) any discussions,
commitments, negotiations, conversations or communications with respect to the
refinancing, restructuring or collection of any obligations related to the
Transaction Documents or the obligations created thereby, or (c) any matter
related to the foregoing, including, without limitation, any liquidated damages,
Preferred Stock dividends and/or other penalties, including, without limitation
any liquidated damages and dividends referenced in that certain email sent by
David Gonzalez to Stephen Walters on February 26, 2008.  The Investor
understands that the facts which it believes to be true at the time of making
the release provided for herein may later turn out to be different than it now
believes, and that information which is not known or suspected may later be
discovered.  The Investor accepts this possibility and assumes the risk of the
facts turning out to be different and new information being discovered.  The
Investor further agrees that the release provided for herein shall in all
respects continue to be effective and not subject to termination or recession
because of any difference in such facts or any new information.




6.4.       Further Assurances.  The parties hereto will, from time to time, on
and after Closing, at the request of the other and without further
consideration, execute, acknowledge and deliver all such other and additional
instruments and take such other action as may be necessary or advisable to more
fully accomplish the purposes of this Agreement and any exhibit, schedule,
annex, document, certificate or other instrument delivered pursuant hereto.  The
parties hereto agree to execute and deliver such further instruments of
conveyance, assignment and assumption as may be reasonably necessary to
consummate the transactions contemplated hereby.




6.5       Notices.  All notices, requests, claims, demands, and other
communications hereunder shall be in writing and shall be given or made and
shall be deemed to have been duly given or made (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, email or otherwise (provided such delivery is during regular
business hours in the location of receipt, and if not, then on the next Business
Day), (b) on the first business day following the date of dispatch if delivered
utilizing a nationally recognized overnight courier service or (c) on the
earlier of confirmed receipt or the fifth business day following the date of
mailing if delivered to the respective parties hereto at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 6.5).




5

--------------------------------------------------------------------------------




Transax International Limited

1133 S. University Drive, Suite 210

Plantation, Florida 33324

Attn:  Stephen Walters, President and Chief Executive Officer

Telephone Number:  (888) 317-6984

Facsimile Number: (888) 317-6984




YA Global Investments, L.P.

101 Hudson St., Ste. 3700

Jersey City, NJ 07302

Attention:  Jim Carr, Vice President

Telephone:  201-536-5162

Facsimile Number:  201-985-8266




6.6       Governing Law.  This Agreement is governed in all respects by the laws
of the State of New Jersey without giving effect to conflict of law principles
that would cause the substantive law of another jurisdiction to apply.  The
parties further agree that any action between them shall be heard in Hudson
County, New Jersey, and expressly consent to the jurisdiction and venue of the
Superior Court of New Jersey, sitting in Hudson County, New Jersey and the
United States District Court of New Jersey, sitting in Newark, New Jersey, for
the adjudication of any civil action asserted pursuant to this paragraph.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.




6.7       Severability.  If, and to the extent that, any court of competent
jurisdiction determines that it is impossible to construe any provision of this
Agreement and consequently holds that provision to be invalid, illegal or
unenforceable, such holding will in no way affect the validity of the other
provisions of this Agreement, which will remain in full force and effect.  




6.8       Entire Agreement.  This Agreement supersedes all other prior oral or
written agreements between the Investor, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Investor makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.  




6.9       Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be binding upon the signing party or parties
thereto as fully as if all parties had executed one instrument and all such
counterparts shall constitute one and the same instrument.  The parties hereto
agree that each will accept signatures to this Agreement transmitted by
facsimile, provided that each party thereafter shall promptly provide the other
with copies of such documents bearing its original signature.




6

--------------------------------------------------------------------------------




6.10     Headings.  The Section and Article headings contained in this Agreement
are for convenient reference only and shall not in any way affect the meaning or
interpretation of this Agreement.




6.11     Successors and Assigns.  This Agreement is binding upon and inures to
the benefit of the parties hereto and their respective successors and assigns.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have signed and delivered this Agreement on the
date first set forth above.







TRANSAX INTERNATIONAL LIMITED




“Stephen Walters”




/s/ Stephen Walters

Name:  Stephen Walters

Title:    President & CEO













YA GLOBAL INVESTMENTS, L.P.




By:      Yorkville Advisors, LLC

Its:       Investment Manager




“David Gonzalez”




/s/ David Gonzalez

Name:  David Gonzalez

Title:    Member & General Counsel




8

--------------------------------------------------------------------------------